IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

CRYSTAL L. MADDOX,

      Petitioner,

 v.                                                   Case No. 5D14-303

ROBERT J. BULLARD,

      Respondent.

________________________________/

Opinion filed July 11, 2014

 Petition for Certiorari Review of Order
 from the Circuit Court for Brevard County,
 Lisa Davidson, Judge.

 Daniel P. Faherty, of Telfer, Faherty,
 Anderson & Hawkins, PL, Titusville, for
 Petitioner.

 Elizabeth C. Wheeler, of Elizabeth C.
 Wheeler, P.A., Orlando, for Respondent.


ORFINGER, J.

      Crystal L. Maddox seeks a writ of certiorari to quash an order compelling her to

submit to a psychological examination based on her claim for damages for mental

anguish after Robert J. Bullard’s dog bit her. She contends that the trial court’s order

departs from the essential requirements of the law in requiring a psychological

examination under Florida Rule of Civil Procedure 1.360. We grant the petition for
certiorari in part, and quash the order to the extent that it fails to comply with rule

1.360(a)(1)(B).

      Rule 1.360(a) provides that an examination is authorized when the examined

party's condition is in controversy, and the requesting party has good cause to request

the examination. The party submitting the request must affirmatively show that “each

condition as to which the examination is sought is really and genuinely in controversy and

that good cause exists for ordering each particular examination.” Boyles v. Mid-Fla. Tel.

Corp., 431 So. 2d 627, 639 (Fla. 5th DCA 1983) (citing Schlagenhauf v. Holder, 379 U.S.

104 (1964)). At any hearing on the request for compulsory examination, the requesting

party has the burden of affirmatively showing that both the “in controversy” and “good

cause” prongs have been satisfied. E.g., Wade v. Wade, 124 So. 3d 369, 374 (Fla. 3d

DCA 2013). In granting the request, rule 1.360(a)(1)(B) provides that the trial court’s

order for a compulsory examination “shall specify the time, place, manner, conditions,

and scope of the examination.”

      At the hearing on Maddox’s motion for protective order, the trial court granted

Bullard's request for a compulsory psychological examination pursuant to the rule.

However, the trial court’s order specified only the time, place, and the name of the

psychologist who would perform the examination. Although Maddox's counsel asked the

trial court to define the boundaries of the psychologist’s examination, the trial court

declined to do so. The trial court’s order does not specify the manner, conditions, or

scope of the examination, thereby, in effect, giving the psychologist “carte blanche” to

perform any type, and all manner, of psychological inquiry, testing, and analysis on

Maddox for up to four continuous hours. This violates clearly established principles of




                                            2
law, resulting in a miscarriage of justice. See In Interest of T.M.W., 553 So. 2d 260 (Fla.

1st DCA 1989) (quashing order for compelled psychological examination of child because

order did not specify manner, scope or conditions of exam).

       Bullard had the burden to establish good cause for each particular examination.

Fla. R. Civ. P. 1.360(a)(2); Boyles, 431 So. 2d at 639. This burden was not met since

Bullard did not allege or establish good cause for the examination that the psychologist

wished to conduct. Without knowing the particular examinations that the psychologist

planned to conduct, the trial court should not have granted Bullard’s request. For these

reasons, we grant the petition to the extent that the order compels Maddox to submit to a

psychological examination without specifying the time, place, manner, conditions, and

scope of the examination. However, we deny the petition for writ of certiorari insofar as

it asks this Court to hold that the trial court may not compel Maddox to submit to a

psychological examination. Bullard may seek a new order that complies with rule 1.360.

       Certiorari GRANTED in part and DENIED in part; Order QUASHED.


SAWAYA and WALLIS, JJ., concur.




                                            3